 Case: 2:21-cv-00568-SDM-CMV Doc #: 4 Filed: 03/04/21 Page: 1 of 1 PAGEID #: 37
                      UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


Jacquelyn Carpenter,

                  Plaintiff(s),                  Case No. 2:21-cv-568
     v.
                                                 JUDGE MORRISON
Southern Airways Express, et al.,

                  Defendant(s).


                    CERTIFICATE OF MAILING BY CLERK


     Certified mail service has been done by the Clerk, U.S.
District Court on March 4, 2021.              A copy of the Summons and
Complaint were sent by certified mail to the following location(s):

Southern Airways Express                   Rob McKinney
c/o Statutory Agent                        c/o Southern Airways Express
101 N Riverside Dr, Suite 211              101 N Riverside Dr, Suite 211
Pompano Beach, FL 33062                    Pompano Beach, FL 33062
(7019 1120 0001 5190 2021)                 (7019 1120 0001 5190 2007)

Susan Neff
c/o Southern Airways Express
101 N Riverside Dr, Suite 211
Pompano Beach, FL 33062
(7019 1120 0001 5190 2014)




                                           Richard W. Nagel, Clerk

                                    By:    /s/ Kristen Keppler
                                           Kristen Keppler, Deputy Clerk
